DETAILED ACTION
Re Application No. 16/249603, this action responds to the amended claims dated 09/10/2021.
At this point, claims 21, 24, 29, 32-34, 36, 38, and 41-42 have been amended.  Claims 1-20, 23, 31, 37, 40, and 43 have been cancelled.  New claims 44-45 have been added.  Claims 21-22, 24-30, 32-36, 38-39, 41-42, and 44-45 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Examiner notes Applicant’s amended claims dated 09/10/2021; in view of the amendments, Examiner’s prior claim objections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Examiner notes Applicant’s amended claims dated 09/10/2021; in view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claims 32-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims all depend directly or indirectly on claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 24-25, 27-30, 32-36, 38-39, 41-42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (US 2014/0279912 A1) in view of Muthirisavenogupal et al (US 9116914 B1).

Anglin discloses the following:
A method of managing one or more backups associated with a plurality of computers, the method comprising: (Abstract).  The system manages backups to backup servers (plurality of computers);
obtaining a storage policy configured to manage storage of one or more backups on a first computer of the plurality of computers, wherein
The client metadata inventory is stored on each computer (Fig. 1), which are used to manage backing up of client objects (p. 2, ¶ 21); accordingly, they represent a storage policy;
determining that a backup of the one or more backups should be moved to an alternate storage location among the plurality of computers based on the storage policy (Figs. 4-6).  The client determines that data stored in the client needs to be backed up to one of the backup servers (Fig. 4), or that data backed up to a first backup server needs to be migrated to a second backup server (Figs. 5-6).  In either case, this is determining that a backup should be moved to an alternate location;
receiving, from the plurality of computers, one or more respective messages that comprise one or more indications of respective inventories of backups stored on the one or more first storage devices and the one or more second storage devices (Fig. 4; p. 3, ¶ 32).  It is noted that this limitation is ambiguous, as it unclear whether the (inventories of backups) are stored on the storage devices, or whether the inventories refer to backups which are stored on the storage devices, or both.  In any case, The client computer receives the metadata inventories (backup inventories) from the backup servers, which indicate which data objects are backed up to each backup server (backups stored on the one or more first storage devices and the one or more second storage devices;
selecting the alternate storage location based on the respective inventories of backups stored on the one or more first storage devices and the one or more second storage devices; and (Figs. 4-6).  Data is transferred between the client computers, the first server, and the second server (selecting an alternate location) based on the received metadata inventories (backup inventories);
transmitting the backup to the alternate storage location for storage, wherein the alternate storage location is configured to store the backup on The client objects (backup) are backed up (transmitted) from the client computer storage (Fig. 4) or from the first storage to the second storage (Figs. 5-6).  The storages 6, 22a, and 22b represent at least first and second storages (Fig. 1);
an amount of time since the backup was created (p. 2, ¶ 29).  The metadata may include a timestamp indicating when an object (backup) was created.

Anglin does not explicitly disclose that one or more second storages transfer data at a lower speed than one or more first storages.

Muthirisavenogupal discloses the following:
wherein the plurality of computers comprise one or more first storage devices and one or more second storage devices, wherein the one or more second storage devices are configured to transfer data at a lower rate than the one or more first storage devices (col. 8, lines 21-30; col. 17, lines 25-44).  The tiers, which are distributed across a plurality of nodes (computers) include high, middle, and low tiers; the high tier comprises faster storage devices than the middle tier, which is in turn comprises faster storage devices than the low tier.  The middle or lower tiers can be considered “one or more storage devices” since they transfer data at a lower rate than the high speed storage devices (col. 8, lines 21-30).  The migration policy monitors occupancy levels (one or more indications of the respective capacities) of the storage tiers (one or more high speed storage devices, one or more storage devices) (col. 17, lines 25-44).
wherein the alternate storage location is configured to store the [data] on a first storage device of the one or more first storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).  Tier 1 is faster than tier 2, so it can be considered a high speed storage device of the alternate storage location.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the backup system of Anglin to utilize different tier speeds and migrate based on age thresholds, as in Muthirisavenogupal, because it would be applying a known technique to improve a similar method in a similar way.  Anglin discloses a method of performing backup operations between storage systems using backup inventories, wherein the system tracks the age of data since creation, which is ready for the improvement of utilizing different storage tier speeds, and migrating based on time thresholds.  Muthirisavenogupal also discloses a similar migration (backup) system, which has been improved in a similar way to the claimed invention, to utilize different storage tiers, and to migrate based on time thresholds.  It would have been obvious to one having ordinary skill in the art to integrate these improvements into the backup system of Anglin, because it would yield the predictable improvement of optimizing performance by allowing higher priority data to occupy faster storage, and backing up after a threshold time has passed would yield the predictable improvement of ensuring data reliability by ensuring that data are backed up after a time threshold.

Re claim 22, Anglin and Muthirisavenogupal disclose the method of claim 1, and Anglin further discloses that the data is a backup (Abstract), and also discloses tracking time since creation of a data (backup) (p. 2, ¶ 29).

Muthirisavenogupal further discloses that determining that the [data] should be moved to the alternate storage location comprises determining that an amount of time Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 24, Anglin and Muthirisavenogupal disclose the method of claim 21, and Anglin further discloses that the alternate storage location is a second computer of the plurality of computers comprising a second storage device (Fig 1, first server 16a, second server 16b; Figs. 5-6), and the data is a backup (Abstract).

Muthirisavenogupal further discloses the alternate storage location […] comprising a second storage device of the one or more storage devices, and wherein the alternate storage location is configured to store the [data] on the second storage device in response to a determination that the first storage device of the second computer lacks sufficient storage capacity to store the backup (col. 17, lines 25-51).  The data is migrated from higher speed tiers to lower speed tiers on a computer (second computer) based at least in part on a current tier becoming too full (lacking sufficient storage capacity to store).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

	Re claim 25, Anglin and Muthirisavenogupal disclose the method of claim 24, and Anglin further discloses that the data is a backup (Abstract).

The data (backup) is demoted from a higher tier (e.g. tier 0) on the original location (first computer) to an alternate location (e.g. tier 1 or 2) after a time period has been exceeded (maximum age) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, after data is migrated, it is freed (deleted) from the original location (first computer) (col. 7, lines 27-32).

Re claim 27, Anglin and Muthirisavenogupal disclose the method of claim 21, and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses selecting the [data] of the one or more [data] to determine whether the [data] should be moved to the alternate location based on an amount of time since the [data] was last analyzed (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 28, Anglin and Muthirisavenogupal disclose the method of claim 21, and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal discloses deleting the [data] on the first computer after the backup has been transmitted to the alternate storage location (col. 2, lines 36-46).  The data migration comprises freeing up space (i.e. deleting the migrated data) from the original location (first computer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claims 29-30 and 38-39, Anglin and Muthirisavenogupal disclose the methods of claim 21-22 and 24-25 above, respectively.  Accordingly, it also discloses systems implementing those methods, as in claims 29-30 and 38-39, respectively (See Anglin, claim 10).  Furthermore, re claim 29, Anglin further discloses that each of the computers contains an identical copy of the storage policy (Fig. 1, client metadata inventory 12, 20a, and 20b; p. 2, ¶ 21).  Muthirisavenogupal further discloses storing the [data] on a storage device of the one or more storage devices if the amount of time since the backup was created is greater than or equal to the first age threshold (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (high speed storage of alternate storage location).  Data that is more than one month old (first age threshold) is demoted to tier 2 (storage device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 32, Anglin and Muthirisavenogupal disclose the system of claim 31 (29?), and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses wherein the [data] is stored on a first storage device of the first computer before being transmitted to the alternate storage location (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data can be migrated from a top tier such as tier 0 (corresponding to high speed storage) before it is transmitted.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 33, Anglin and Muthirisavenogupal disclose the system of claim 31 (29?), and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses that the [data] is stored on a second storage device of the first computer before being transmitted to the alternate storage location (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Alternatively, the data can be migrated from a middle tier such as tier 1 (corresponding to low speed storage) before being transmitted.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 34, Anglin and Muthirisavenogupal disclose the system of claim 33, and Anglin further discloses that the data is a backup (Abstract).  Anglin further discloses tracking a time since a backup was created (p. 2, ¶ 29).

Muthirisavenogupal further discloses that after the backup has been transmitted to the alternate storage location: determine that the [data] on the second storage device of the first computer should be deleted based on an amount of time [related to data] exceeding a third age threshold associated with the storage device and defined by the storage policy; and delete the backup from the storage device (Figs. 14-15; col. 7, lines 27-32; col. 15, line 62 to col. 16, line 9).  The data (backup) can be demoted from a middle tier (e.g. tier 1) (storage device) on the original location (first computer) to an alternate location (i.e. tier 2) after a time period has been exceeded (third age threshold) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, after data is migrated, it is freed (deleted) from the original location (col. 7, lines 27-32).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 35, Anglin and Muthirisavenogupal disclose the system of claim 32, and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses that the instructions cause the one or more processors to select the [data] of the one or more [data] to determine whether the [data] should be moved to the alternate storage location based on an amount of time since the [data] was last analyzed or an order of the one or more backups associated with a time of creation (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 36, Anglin and Muthirisavenogupal disclose the method of claim 21 above.  Accordingly, it also discloses a computer readable storage medium with instructions implementing that method, as in claim 36 (See Anglin, claim 1)

Re claim 41, Anglin and Muthirisavenogupal disclose the method of claim 21, and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses that the alternate storage location is configured to store the [data] on a second storage device of the one or more second storage devices in response to a determination that the amount of time […] is greater The data (backup) can be migrated from a middle tier (high speed storage device) to a low tier (second storage device) after a time period (first age threshold) has passed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

Re claim 42, Anglin and Muthirisavenogupal disclose the method of claim 41, and Anglin further discloses that the data is a backup (Abstract).

Muthirisavenogupal further discloses that the alternate storage location is configured to delete the [data] from the second storage device in response to a determination that the amount of time since the [data] was created is greater than a second age threshold defined by the storage policy (Fig. 15; col. 15, line 62 to col. 16, line 37).  The system has an even lower tier, tier 3, that data can be migrated to after yet another time period has passed (second age threshold).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 21 above.

	Re claim 44, Anglin and Muthirisavenogupal disclose the method of claim 21, and Muthirisavenogupal further discloses that the one or more respective messages comprise one or more indications of the respective storage capacities of the one or more storage devices and the one or more second storage devices among the plurality of computers (col. 15, line 62 to col. 16, line 9).  Migration (backup) is performed by receiving capacity information (one or more respective messages) which indicate storage capacities of the different storages (first and second storage devices).


	Re claim 45, Anglin and Muthirisavenogupal disclose the method of claim 21, and Anglin further discloses that selecting the alternate storage location is based on the respective inventories of backups stored on the one or more first storage devices and the one or more second storage devices (Figs. 4-6).  See claim 21 above.
	Muthirisavenogupal further discloses that selecting the alternate storage location is based on […] and the respective storage capacities of the one or more first storage devices and the one or more second storage devices among the plurality of computers (col. 15, line 62 to col. 16, line 9).  See claim 44 above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Anglin and Muthirisavenogupal for the reasons noted in claim 44 above.

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin in view of Muthirisavenogupal, further in view of Rodriguez (US 8954406 B2).

Re claim 26, Anglin and Muthirisavenogupal and disclose the method of claim 21, but do not specifically disclose an order of backups associated with times of creation.

Rodriguez discloses selecting the backup of the one or more backups to determine whether the backups should be moved to the alternate location based on an order of the one or more backups associated with respective times of creation of the one or more backups (col. 3, lines 3-19).  The data (one or more backups) is determined to be moved to the HDD (alternate location) based on the times of creation since the data (one or more backups) were written.  The “order” of the data (backups) is based on the order of the timers.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Anglin (combined with Muthirisavenogupal) to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Anglin (combined with Muthirisavenogupal) discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in Rodriguez, because it would yield the predictable improvement of migrating all data after it has existed for a certain time period, instead of only migrating data that are not frequently accessed.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 21-22, 24-30, 32-36, 38-39, 41-42, and 44-45 filed on 09/10/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 21, 29, and 36, Applicant argues that Muthirisavenogupal and Rodriguez fail to disclose “receiv[ing], from the plurality of computers, one or more respective messages that comprise one or more indications of the respective inventories of backups stored on the one or more high speed storage devices and one or more storage devices among the plurality of computers […and] select[ing] the alternate storage location based on the respective inventories of backups stored on the  one or more high speed storage devices and the one or more second storage devices”.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided the Anglin reference, which does show backing up data from one computer (and storage device) to another using an inventory of backups (Figs. 1 and 4-6).
Re claims 22, 24-28, 30, 32-35, 38-39, and 41-42, and 44-45 Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 21, 29, and 36, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 21, 29, and 36 above, respectively.
Re new claims 44-45, Applicant is directed to Examiner’s rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 09/10/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Claims 21-22, 24-30, 32-36, 38-39, 41-42, and 44-45 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132